Citation Nr: 1818700	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an intestinal disability, to include an undiagnosed illness manifested by blood in the stools and irritable bowel syndrome.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from February 1986 to May 1993.  The appellant had service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the record indicates that in his initial November 2010 claim for benefits, the appellant claimed entitlement to service connection for irritable bowel syndrome (IBS).  The appellant was scheduled for a VA examination in relation to this claim in August 2012.  At that examination, the appellant acknowledged that he had never had a diagnosis of IBS, nor did he endorse many of the symptoms associated with that condition.  However, the appellant did report that during the prior year, he had developed blood in his stool which has persisted on a weekly basis.  The examiner could not provide a definitive diagnosis of any condition at that time, saying that further testing was necessary and that the appellant should follow up with his primary care doctor immediately.  In light of this, the Board has recharacterized the initial November 2010 claim broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The issue of entitlement to service connection for an intestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The appellant's PTSD has not manifested with symptoms of occupational and social impairment with deficiencies in most areas due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that an initial rating greater than 50 percent is warranted for his PTSD.  The appellant was initially awarded service connection and assigned a 30 percent disability rating for PTSD in an August 2012 rating decision.  Prior to the certification of this appeal to the Board, the RO granted the appellant an increased initial rating of 50 percent.  The appellant asserts that his May 2011 VA examination reveals symptoms which entitle him to a rating of at least 70 percent for PTSD.  

Under the applicable rating criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, the appellant underwent a VA examination in May 2011 to determine the nature, etiology, and severity of his claimed psychiatric condition.  At the examination, the appellant reported symptoms of recurring nightmares that cause sleep impairment, although he indicated these nightmares had been decreasing over the years.  He also reported symptoms of irritability and moodiness, which he said affects his relationship with his wife, but not with other family members.  The appellant also relayed a single incident where he left work early because he was irritated with his supervisor and co-workers, although he later stated that he had a good relationship with his co-workers.  

The appellant stated that he avoids crowded places and going to stores in the day time.  He also stated that he avoids stimuli related to war or combat such as watching the news or certain movies.  He indicated he experiences some hypervigilance when he is out, never sitting with his back towards the door, and that he takes extra care to check the locks on his doors and windows at home, although the examiner said this ritual does not interfere with his routine activities.  The appellant also stated that he does not engage in many leisure activities except visiting the gun range.  The appellant stated that he had not received any medical treatment for his psychiatric condition, and that he did not have any history of suicide attempts or ideation.  

Upon examination, the appellant was found to have appropriate behavior, hygiene, and appearance.  His orientation, speech, affect, communication, and concentration were all within normal limits.  He demonstrated some anxiety and nervousness over the appointment.  He did not report history of panic attacks, suspiciousness, or delusions.  He reported intermittently seeing shadows and thinking someone is in his house at night.  The examiner found him with impaired judgement and a mildly impaired memory.  

In evaluating the appellant, the examiner found that his symptoms were mild with some interference in performing the activities of daily living.  The examiner found the appellant has difficulty establishing and maintaining effective work and social relationships, and maintaining an effective role within the family functioning.  The examiner recommended the appellant seek treatment for his condition and noted that he would experience a moderate alleviation of his symptoms if he engaged in in appropriate treatments.  

The appellant has not submitted any separate statements in support of his claim.  His representative, in a brief to the Board, argues that the above described symptoms noted in the appellant's VA examination represent a severe impairment of his occupational capability.  

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating of 70 percent or greater for the appellant's PTSD at any time during the appeal period.  

As indicated above, the examiner determined that the appellant's PTSD produced mild symptoms.  These included sleep impairment, mild memory issues, feelings of hypervigilance with some obsessive behavior that did not interfere with routine activities, irritability which caused some marital issues and isolation, reduced interest in leisure activities, a reduced range of affect, and a single instance of occupational impairment that occurred a year prior to the examination.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause no more than occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the record does not demonstrate that the appellant's overall disability picture is consistent with or more nearly approximates the criteria required for a 70 percent evaluation at any time during the appeal period.  In this regard, the appellant's symptoms have not caused occupational and social deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood. 

As detailed above, the appellant did not experience any suicidal ideation, obsessional rituals that interfered with his routine activities, illogical or irrelevant speech, near continuous panic attacks, spatial delusions, impaired impulse control, spatial disorientation, or an inability to establish and maintain effective relationships.  There was no evidence of a neglect of personal appearance or hygiene.  The appellant has also never received any treatment for his condition, nor has he ever been hospitalized for a psychiatric condition.

As shown above, the appellant did indicate that his irritability was causing some conflict with his spouse.  However, his relationship with his siblings and children was described as good.  The appellant did describe one instance where he left work early because he was irritated with his coworkers and supervisor, however, he stated that his overall relationships at work were good.  The Board notes that the record indicates that the appellant has been employed, without break, since his separation from service.  While the examiner did find the appellant to have impairments in various areas, the overall assessment was that the appellant's impairments and symptoms were mild in nature, and did not produce an inability to establish and maintain effective relationships, nor difficulty in adapting to stressful circumstances.  

Considering all the evidence of record, the Board finds that the appellant's symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating or greater.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for PTSD.  


ORDER

Entitlement to an initial disability rating greater than 50 percent for PTSD is denied.  


REMAND

The appellant contends that he is suffering from some kind of intestinal disability that produces blood in his stool.  The appellant asserts that this condition is related to his service in Southwest Asia during the Gulf War.  After a review of the record, the Board finds that further evidentiary development is needed prior to deciding this claim. 

Reviewing the appellant's August 2012 VA examination, the Board notes that the examiner did not diagnose the appellant with IBS, which was the condition the appellant claimed.  However, the Board also notes that the examiner was not able to provide any diagnosis in relation to the appellant's reported symptoms.  While the appellant did not endorse many of the typical indicators of IBS such as stomach cramps, constipation, frequent diarrhea, nausea, or vomiting, he did indicate that for the last year he had been seeing blood in his stool on a weekly basis.  The examiner stated that without further testing, any diagnosis would require speculation.  There is no indication why this diagnostic testing was not completed at the appellant's examination, particularly since the examiner indicated that the reported symptoms were serious enough that the appellant should seek an immediate follow-up with his primary care physician.  

Considering this, the Board finds that the August 2012 VA examination is inadequate and that a new examination is necessary to determine a diagnosis and etiology for the appellant's complaints of bloody stools in August 2012.  

In addition, the Board notes that there is no indication in the file of whether the appellant did in fact follow up with his primary care doctor with regards to this issue and if he received any treatment.  In February 2018 written arguments, however, the appellant's representative indicated that the appellant "is still currently treated for IBS and its symptoms."  As it appears that there are outstanding records relevant to this claim, additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that he submit or authorize the release of records for treatment of his claimed intestinal disability, to include IBS.  The AOJ should undertake the necessary efforts to obtain any records specifically identified by the appellant and associate them with the record.   

2.  The appellant should be afforded a medical examination to determine the nature and etiology of his claimed intestinal disability, manifested by symptoms of weekly bloody stools.  The examiner must be provided with access to the claims folder.  After reviewing the claims folder, taking the appellant's medical history, conducting an examination, and performing any necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant exhibits any diagnosed disability manifested by weekly blood in the stools that arose during active service or is otherwise related to service to include environmental hazards during the Persian Gulf War.

If not, the examiner should render an opinion as to whether it is at least as likely as not that the appellant exhibits a functional gastrointestinal disorder (defined as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract)?

If the appellant does not have a diagnosed disability manifested by blood in the stools or a functional gastrointestinal disorder, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A rationale must be provided for all opinions offered.

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claim on appeal.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


